Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 1/14/2021.

As filed, claims 10, 12, 14, 16-19, 22, 25-27, 29-32, 34-36, 38, 39, and 43-64 are pending, wherein claims 62-64 are new; and claims 1-9, 11, 13, 15, 20, 21, 23, 24, 28, 33, 37, and 40-42 are cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 1/14/2021, with respect to claims 1, 6, 7, 9, 10, 12, 14, 16-19, 22, 25-27, and 29-61, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The objection to the specification is withdrawn per amendments.

The improper Markush grouping rejection of claims 1, 6, 7, 9, 10, 12, 14, 16-19, 22, 25-27, and 29-61 is withdrawn per amendments and cancellation of claims 1, 6, 7, 9, 33, 37, and 40-42.

The § 112(a) scope of enablement rejection of claims 18, 19, 25, 44, 45, 47, 50, 51, 53, 56, 57, and 59 is withdrawn per amendments/remarks.

The § 112(a) scope of enablement rejection of claims 22, 29, 30, 46, 48, 49, 52, 54, 55, 58, 60, and 61 is maintained because the word, “treating”, still include preventing, according to pg. 41 of the instant specification.

The § 103(a) rejection of claims 1, 6, 7, 9, 10, 12, 14, 16, 18, 19, 22, 25-27, and 29-61 by the combined teaching of Schteingart and Roberts is withdrawn per amendments/remarks; the unexpected results of superior selectivity toward KOR over MOR and DOR; and cancellation of claims 1, 6, 7, 9, 33, 37, and 40-42.

The claim objection of claim 39 is withdrawn per amendments/remarks. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 29, 30, 46, 48, 49, 52, 54, 55, 58, 60, and 61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for therapeutically treating a disease associated with kappa-opioid receptor via a therapeutically effective amount of the instant compound, does not reasonably provide enablement for prophylactically treating abovementioned disease via the instant compounds.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
As stated in the MPEP § 2164.01(a): “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’.” In In re Wands (8 USPQ2d 1400 (Fed. Cir. 1988)), the Federal Circuit established that the following factors are to be considered when determining whether a disclosure meets the enablement requirement of the first paragraph of 35 U.S.C. § 112:
	The nature of the invention - is a method of treating a disease associated with kappa-opioid receptor via a compound of instant formula (II).  In addition, pg. 41 of the instant specification defined “treating” to include preventing.
The state of the prior art - the pharmacological art requires the screening of potential drug candidates in vitro and in vivo to determine if the drug candidates exhibit the desired pharmacological activities.
	In order to treat a disease: one would need to precisely identify what the disease is, identify what biological target is connected with the disease, demonstrate that the drug in vitro laboratory screening, preclinical in vivo screening, and three phases of clinical trials. Once this arduous process has been successfully completed by a drug candidate, subsequent drug candidates will benefit from the established proof of concept. The subsequent drug candidates must demonstrate a substantial correlation between their biological activity and that of the known drug candidate. 
	In order to prevent a disease: one would need to precisely identify those subjects likely to acquire such a disease, administer Applicant’s claimed invention, and demonstrate that the patient did not develop the disease as a result of the administration of the claim invention.
	In the instant case, the prior arts recognize that small molecule therapeutic agents have potential to activate kappa opioid receptor, which can be used to treat a number of diseases, such as pain, cardiovascular disease, inflammatory disease, stroke, etc.  See Beck et al., Therapeutic Potential of Kappa Opioid Agonists.  Pharmaceuticals, 2019, 12, pg. 1-13 (see PTO-892 form mailed on 10/29/2020).
The predictability or unpredictability of the art – the law recognizes the pharmaceutical art as an unpredictable art and requires each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18 24 (CCPA 1970). Accordingly, the more unpredictable an area is the more specific disclosure is necessary in order to satisfy the statute. Section 2164.02 of the MPEP provides:
in vitro and in
vivo animal model assays and a disclosed or a claimed method of use . . . if the
art is such that a particular model is recognized as correlating to a specific
condition, then it should be accepted as correlating unless the examiner has
evidence that the model does not correlate.

	In light of these remarks, the Examiner finds that one of ordinary skill in the art would agree with the court; that is, the pharmaceutical art is unpredictable. Thus, a substantial correlation is necessary for establishing the potential of new therapeutics.
	The amount of direction or guidance presented – the instant specification briefly provides an explanation of the biological activity of kappa opioid receptor on pp. 1-2, including references that discuss the implication of kappa opioid receptor agonist in the therapeutic treatment of the abovementioned disease. There is no direction or guidance provided that supports a use of kappa opioid agonist as a drug for prophylactically treating the abovementioned disease, as instantly embraced.
	The amount of guidance or direction to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. MPEP § 2164.03 (quoting In re Fisher, 427 F.2d 833, 839, 166 USPQ 18 24 (CCPA 1970)). As identified supra, the pharmaceutical art is recognized as unpredictable.
	Thus, in order to support a claim for prophylactically treating the abovementioned diseases, a vast amount of evidence is required because such a claim is not supported by the prior art or the instant specification.
	The presence or absence of working examples - there are no working or prophetic examples in the specification that demonstrate that the instant compounds or composition thereof may prophylactically treating the abovementioned diseases, as instantly embraced. The assays in the specification demonstrate that the instant compounds were 
	The breadth of the claims – is incommensurate in scope with the disclosure because a fair reading of the specification fails to support a finding that the compounds of instant formula (II) may prophylactically treating the abovementioned disease in a patient.
	The quantity of experimentation necessary – generally speaking, the amount of experimentation to transform a molecule into medicine is vast and the success thereof is low. Recent statistics indicate that the attrition rates during drug development remain high. Schafer et al. Drug Discovery Today 2008, 13 (21/22), 913-916 (see PTO-892 form mailed on 10/29/2020). The article makes clear that there are many steps necessary to promote a new molecular entity toward its clinical use, any one of which is cumbersome.
	For instance, Schafer et al. discloses: "proof of concept trials have failed when the decision to enter clinical development was based on preclinical experiments using the wrong compound, the wrong experimental model, or the wrong endpoint.” It can be gleaned from this article that a plethora of experimentation is needed to identify the lead compound (i.e. one among many in a Markush-type claim), to establish which preclinical tests are predictive of clinical success, and to establish which diseases are the best to target for each lead compound.
	There is generally a vast amount of experimentation to take a drug from bench to the clinic. See e.g., Horig et al. Journal of Translational Medicine 2004, 2(44) (see PTO-892 form mailed on 10/29/2020) (“Successful drug development requires satisfying a matrix of domains from relevance to the disease and the drug-ability of the target through 
	The level of skill in the art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
	Based on the typical education level of the active workers in the field of pharmaceuticals and/or medicine, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would have at least a college degree in a field related to medicine and/or the pharmaceutical art and at least four years of work experience, i.e. a masters or doctorate level scientist/clinician.
Conclusion – Claims 22, 29, 30, 46, 48, 49, 52, 54, 55, 58, 60, and 61 are rejected because the Examiner finds that the Wands factors suggest a conclusion that the skilled artisan would not be able to make and use the instant invention without undue experimentation, although the level of skill for an ordinary person in the art is high.  That is, due to the breadth of the claims, the unpredictability of the art, the lack of guidance or prophylactically treat a disease associated with kappa-opioid receptor.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 39, the claim recites the phrase, “wherein each of the substituents is optionally substituted with one or more H or”, and it is unclear to the Examiner whether “the substituents” is drawn to the definitions of instant variable Rd.  Accordingly, the metes and bounds of this claim is unclear, which rendered the claim indefinite.

Claim Objections
Claims 17, 34-36, 38, and 39 are objected to because of the following informalities:  

	Such expression can be clarified by reciting -- the compound of claim 10, or the stereoisomer, the crystalline polymorph, the solvate, the prodrug, or the pharmaceutically acceptable salt or ester thereof, wherein Rd is H2N(CH2)3CH2- and is substituted with one or two W groups, comprising: --.

b)	Regarding claim 17, the claim recites the phrase, “removing Ry from the compound of formula i-5 and introducing the W group to produce”.
	Such expression can be clarified by reciting -- removing Ry from the compound of formula i-5 and introducing one or two W groups to produce --.

c)	Regarding claim 17, the claim recites the phrase, “the other groups are as defined in claim 10 --.
	Such expression can be clarified by reciting -- Ra, Rb, and Rc are as defined in claim 10 --.

d)	Regarding claims 34-36 and 38, the claims recites the phrase, “the group formed by the substitution of the Rd”.
	Such expression can be clarified by reciting -- d --.

d with the one W group --.
	Such expression can be clarified by reciting -- wherein d with  --.
Appropriate correction is required.

Allowable Subject Matter
Claims 10, 12, 14, 16, 18, 19, 25-27, 31, 32, 43-45, 47, 50, 51, 53, 56, 57, 59, and 62-64 are allowed.

Conclusion
Claims 22, 29, 30, 39, 46, 48, 49, 52, 54, 55, 58, 60, and 61 are rejected.
Claims 10, 12, 14, 16, 18, 19, 25-27, 31, 32, 43-45, 47, 50, 51, 53, 56, 57, 59, and 62-64 are allowed.
Claims 17, 34-36, 38, and 39 are objected.
Claims 1-9, 11, 13, 15, 20, 21, 23, 24, 28, 33, 37, and 40-42 are cancelled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/PO-CHIH CHEN/Primary Examiner, Art Unit 1626